Name: Commission Regulation (EEC) No 2611/83 of 15 September 1983 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 1965/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 83 Official Journal of the European Communities No L 259/5 COMMISSION REGULATION (EEC) No 2611 /83 of 15 September 1983 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 1965/83 different selling price from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1805/77 (10) fixed the method for calculating the selling prices for such products ; whereas, to avoid all confusion, it should be expressly stated that the prices fixed by this Regulation are subject to adjustment in the case of those products ; Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 taking into account the administrative diffi ­ culties which the application of this rule raises in certain Member States ; Whereas Commission Regulation (EEC) No 1965/ 83 (") should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 1877/83 (3), Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States ; Whereas, in the present market situation, there are outlets for such meat for processing in the Commu ­ nity ; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (4), should also be governed by the rules laid down by Commission Regulation (EEC) No 1 687/76 (5), as last amended by Regulation (EEC) No 1252/81 (6), and by those laid down by Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 2769/82 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Council Regulation (EEC) No 1055/77 (9) provides that, in the case of products stored by an intervention agency outside the territory of the Member State within whose jurisdiction it falls, a HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 3 October to 4 November 1983, the following approximate quantities of beef products shall be put up for sale for processing within the Community :  1 900 tonnes of bone-in beef held by the German intervention agency and bought in before 1 June 1983 ,  46 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 January 1 982.,  3 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 August 1982,  2 000 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 December 1982, (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 132, 21 . 5 . 1983 , p. 33 . (3) OJ No L 186, 9 . 7 . 1983, p. 24 . (4) OJ No L 251 , 5 . 10 . 1979 , p . 12 . O OJ No L 190, 14 . 7 . 1976, p . 1 . (') OJ No L 126, 12 . 5 .. 1981 , p . 8 . (7) OJ No L 251 , 1 . 10 . 1977, p. 60 . (8) OJ No L 292, 16 . 10 . 1982, p . 7 . O OJ No L 128 , 24 . 5 . 1977, p . 1 . ( I0) OJ No L 198 , 5 . 8 . 1977, p . 19 . (") OJ No L 192, 16 . 7 . 1983 , p . 50 . No L 259/6 Official Journal of the European Communities 20 . 9 . 83  400 tonnes of boned beef held by the German intervention agency and bought in before 1 December 1982,  1 500 tonnes of boned beef held by the Danish intervention agency and bought in before 1 January 1983 ,  1 750 tonnes of boned beef held by the Irish inter ­ vention agency and bought in before 1 November 1982,  500 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 January 1983 . 2 . The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been stored the longest . 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . 4 . The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regula ­ tions (EEC) No 1687/76 and (EEC) No 2182/77 and this Regulation . 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not name the coldstore or stores where the products applied for are stored . 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regula ­ tion (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  30 ECU per 100 kilograms for unboned fore ­ quarters intended for the manufacture of the products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77,  15 ECU per 100 kilograms for unboned fore ­ quarters intended for the manufacture of the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2182/77,  60 ECU per 100 kilograms for boned meats intended for the manufacture of the products specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77,  45 ECU per 100 kilograms for boned meats intended for the manufacture of the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2182/77. Article 4 Regulation (EEC) No 1965/83 is hereby repealed. Article 5 This Regulation shall enter into force on 3 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 September 1983 . For the Commission Poul DALSAGER Member of the Commission 20 . 9 . 83 Official Journal of the European Communities No L 259/7 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter Erzeugnisse Ã poÃ Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Salgspris (ECU/ 1 00 kg) (') Verkaufspreise (ECU/ 100 kg)(') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/ 1 00 Ã Ã ³Ã ) (') Selling prices (ECU/ 1 00 kg)(') Prix de vente (Ã cus/100 kg) (') Prezzi di vendita (ECU/ 1 00 kg) (') Verkoopprijzen (Ecu/ 1 00 kg)(') a) Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2)  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (2)  Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senza osso (2)  Vlees zonder been (2) A B Bundesrepublik DÃ ¼nnung, stammend von Bullen A 200 175,00 185,00 Deutschland DÃ ¼nnung, stammend von Ochsen A 200 165,00 175,00 Denmark  Af ungtyre 1 , kvalitet : \ Bryst og slag 600 175,00 185,00 Ãvrigt kÃ ¸d af forfjerdinger 300 223,00 233,00  Af tyre prima : Bryst og slag 200 165,00 175,00 Ãvrigt kÃ ¸d af forfjerdinger 200 213,00 223,00  Af stude 1 : \I Bryst og slag 100 165,00 175,00 Ãvrigt kÃ ¸d af forfjerdinger 100 213,00 223,00 Ireland  From steers 1 and 2 : l\ Forequarters (excluding cube rolls) 800 248,00 258,00 Plates and flanks 500 152,00 162,00 Briskets 230 200,00 210,00 Plates 120 145,00 155,00 Shins and shanks 100 237,00 247,00 United Kingdom  From steers : Thin flanks 90 155,00 165,00 Flanks (plate) 3 130,00 140,00 Briskets 27 155,00 165,00 Pony 275 254,00 264,00 Pony- parts 5 233,00 243,00 Clod and sticking 100 237,50 247,50 Chuck 1 253,00 263,00 b) Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Bundesrepublik  Vorderviertel', auf 8 Rippen geschnitten, stammendI\ Deutschland von : Il Bullen A 1 900 165,00 175,00 Ireland  Forequarters, cut at fifth rib, with flank included in\ the forequarter, from : Il Steers 1 and 2 46 95,00 105,00 Italia  Quarti anteriori, taglio a 5 costole, il pancettone fal parte del quarto anteriore, provenienti dai : Il Vitelloni 1 108 120,00 130,00 Vitelloni 2 88 113,00 123,00  Quarti anteriori, taglio a 8 costole, il pancettone faI\ parte del quarto anteriore, provenienti dai : IIII Vitelloni 1 2 335 125,00 135,00 Vitelloni 2 467 1 1 8,00 128,00 United Kingdom l A. Great Britain  Forequarters, straight cut at 10th rib, from : l[1 Steers M, H 500 125,00 135,00  Forequarters, cut at fifth rib, with thin flankI\ included in the forequarter, from : Steers M, H 405 115,00 125,00 B. Northern Ireland  Forequarters, straight cut at 10th rib, from : l\ Steers L/M, L/H, T 495 125,00 135,00  Forequarters cut at fifth rib, with thin flankIIli included in the forequarter, from : li Steers L/M, L/H, T 600 115,00 125,00 No L 259/8 Official Journal of the European Communities 20 . 9 . 83 (') I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overens ­ stemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã µ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã · Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹S. 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s confor ­ mÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77 . (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (2) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (2) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . A. Applicables aux viandes destinÃ ©es Ã la fabrication des conserves visÃ ©es Ã 1 article 1 er paragraphe 1 sous a) du rÃ ¨glement (CEE) n"? 2182/77. A. Anwendbar fÃ ¼r zur Herstellung von Konserven gemÃ ¤Ã  Artikel 1 Absatz 1 Buchstabe a) der Verordnung (EWG) Nr. 2182/77 bestimmtes Fleisch. A. Applicabili alle carni destinate alla fabbricazione delle conserve di cui ali articolo 1 , paragrafo 1 , lettera a), del regolamento (CEE) n . 2182/77. A. Van toepassing op vlees dat is bestemd voor de vervaardiging van de in artikel 1 , lid 1 , sub a), van Verordening (EEG) nr. 2182/77 bedoelde conserven . A. Applicable to meat intended for the manufacture of preserves as specified in Article 1 ( 1 ) (a) of Regulation (EEC) No 2182/77. A. Finder anvendelse pÃ ¥ kÃ ¸d bestemt til konservesfremstilling i henhold til artikel 1 , stk. 1 , litra a), i forordning (EÃF) nr. 2182/77. B. Applicables aux viandes destinÃ ©es Ã la fabrication des produits visÃ ©es Ã 1 article 1 er paragraphe 1 sous b) du rÃ ¨glement (CEE) n ° 2182/77. B. Anwendbar fÃ ¼r zur Herstellung von Erzeugnissen gemÃ ¤Ã  Artikel 1 Absatz 1 Buchstabe b) der Verordnung (EWG) Nr. 2182/77 bestimmtes Fleisch . B. Applicabili alle carni destinate alla fabbricazione dei prodotti di cui ali articolo 1 , paragrafo 1 , lettera b), del regolamento (CEE) n . 2182/77. B. Van toepassing op vlees dat is bestemd voor de vervaardiging van de in artikel 1 , lid 1 , sub b), van Verordening (EEG) nr. 2182/77 bedoelde produkten . B. Applicable to meat intended for the manufacture of products as specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2182/77. B. Finder anvendelse pÃ ¥ kÃ ¸d bestemt til fremstilling af produkter i henhold til artikel 1 , stk . 1 , litra b), i forordning (EÃF) nr. 2182/77. 20 . 9 . 83 Official Journal of the European Communities No L 259/9 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tel . (01 ) 92 70 00, telex 151 37 DK BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 U ) 1 56 40 App. 772/702, Telex : 04 11 56 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302